The opinion of the court was delivered by
Veazey, J.
The plaintiff’s case depended on an impeachment of the award, and the excluded evidence was offered for this purpose. We think the case comes within that class, some of which are cited by defendant’s counsel, wherein it is held that extrinsic evidence is not admissible to contradict or vary the award. There was no ambiguity in the award. It was clearly within the scope of the submission. There was no fault on the part of the arbitrators. They were not deluded, deceived or misled. It is conceded that they decided upon the *580evidence submitted just as they intended, and just as the evidence warranted. If they awarded that May should pay Miller $7 more than they would or ought to have awarded, if the fact had been proved before them, which the plaintiff’s excluded evidence would have tended to prove, it was May’s fault that he did not prove it. lie, in substance and effect, is seeking to try the case again which was tried by the arbitrators of his OAvn choosing, and on the ground that he can try his case better now than he did before, and without alleging any fault or wrong to the arbitrators or to his adversary. If this is allowable, then it would seem like sarcasm for courts to repeat what they have often said, that arbitrations should be favored. Instead of settling anything they would simply become the seed of a crop of lawsuits. The case is plainly within the sound proposition of Judge Kent in Le Guen v. Gouverneur and Kemple, 1 Johns. Cas. 502, when he says: “ Every person is bound to take care of his own rights, and vindicate them in dire season and in proper order. This is a sound and salutary principle of law. Accordingly, if a defendant having the means of defence in his favor neglects to use them, and suffers a recovery to be had against him by a competent tribunal, he is forever precluded.” And he cited 2 Burrows, 1009; 7 Term Rep. 269; 2 H. Bl. 414. He also there cites the authorities at length, showing how firmly this principle is adhered to in courts of equity as well as law.
Judgment affirmed.